The record has again been examined in the light of appellant's motion for rehearing. It is silent upon what ground the trial judge based his action in overruling the motion for new trial predicated upon alleged newly discovered evidence. The motion was addressed to the sound discretion of the court. Before he would be authorized to award a new trial it was incumbent upon appellant to satisfy the court that the alleged newly discovered testimony had come to his knowledge since the trial, and was such that reasonable diligence could not have secured; it must also have been probably true; it must also appear that it is reasonably probable that it would change the result upon another trial. In overruling the motion the presumption obtains that the court found against appellant upon some or all of the points necessary before a new trial will be awarded upon alleged newly discovered evidence. We are impressed from the record that the court was well within his discretion if he predicated his action upon the proposition that the claimed new evidence was not probably true.
The motion for rehearing is overruled.
Overruled.